Citation Nr: 1218262	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-36 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Prior to August 29, 1997, entitlement to an initial increased (compensable) disability rating for bilateral hearing loss.

3.  From August 29, 1997, entitlement to a disability rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967.	

This matter comes to the Board of Veterans' Appeals (Board) from February and October 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.      

In August 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In November 2011, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

The issue of entitlement to an effective date earlier than August 29, 1997, for the award of a 30 percent rating for bilateral hearing loss was certified for appeal.  However, a close review of the record shows that, after the RO, in September 1967 and February 1968 rating decisions, respectively, granted service connection and continued a noncompensable rating for bilateral hearing loss, the Veteran expressed disagreement with the initial rating assigned, and ultimately perfected a timely appeal.  Although the RO advised the Veteran that it would forward the claim to the Board for appellate review, this was not done.  Because the Veteran appealed the rating decision that initially granted service connection for bilateral hearing loss, his appeal has been pending since that time.  As such, the issue as it pertains to the Veteran's hearing loss claim is appropriately titled as an initial increased rating claim.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA audiometric test results obtained in August 1967 and February 1968 corresponded with a designation of "A" in both ears.

2.  No appreciable shift was seen on an August 1969 VA audiometric test.

3.  VA audiometric test puretone results obtained in December 1983 and March 1985 show that the Veteran had a designation "B" in the right ear, and designation "A" in the left ear.

4.  VA audiometric test results obtained in March 1994 corresponded with Level III in the right ear, and Level I in the left ear.

5.  On August 29, 1997, VA received the Veteran's increased rating claim for bilateral hearing loss, which at the time, was rated as noncompensably disabling.

6.  VA audiometric test results obtained in November 1997 corresponded with Level VII in the right ear, and Level V in the left ear.  

7.  VA audiometric test results obtained in July 2005 show that the Veteran had Level V hearing acuity in the right ear, and Level II in the left ear.  

 
CONCLUSIONS OF LAW

1.  Prior to August 29, 1997, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321; 1945 Schedule for Rating Disabilities, Extension 8-B (March 23, 1956), Diagnostic Codes 6277 to 6297, later codified at 38 C.F.R. §§ 4.85-4 .87a (effective from May 22, 1964); 38 C.F.R. § 4.85, 4.87, 4.87a, Diagnostic Code 6284 (1975). 
  
2.  Since August 29, 1997, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (effective from December 18, 1987, and from June 10, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's claim for bilateral hearing loss arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, and private medical evidence.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

The Veteran served on active duty from July 1965 to May 1967.  After service discharge, in August 1967, he underwent a VA audiological examination.  Puretone thresholds (air conduction), in decibels, were as follows:





HERTZ



AVG
500
1000
2000
4000
RIGHT
20
10
10
40
60
LEFT
17
10
10
30
65

Speech reception thresholds were reported to be -2 (right ear) and -4 (left ear); Speech discrimination was 86 percent (right ear) and 90 percent (left ear).  

In a September 1967 rating decision, the RO granted service connection for bilateral hearing loss and residuals of shell fragment wound.  

During a February 1968 VA audiological examination, puretone thresholds (air conduction), in decibels, were as follows:




HERTZ



AVG
500
1000
2000
4000
RIGHT
15
5
5
35
60
LEFT
12
5
5
25
65

Speech reception thresholds were reported to be -10 (right ear) and -10 (left ear); Speech discrimination was 88 percent (right ear) and 86 percent (left ear).  

  

In February 1968, the RO determined that compensable ratings were not warranted for both the Veteran's hearing loss and residuals of shell fragment wound.

The Veteran expressed disagreement with the assigned ratings in August 1968, and the RO issued a statement of the case in September 1968.  A substantive appeal was received in October 1968.  

In an October 1968 rating decision, the RO increased the rating for residuals of shell fragment wound from zero to 10 percent, effective from October 1, 1967.  

In November 1968 correspondence, the RO advised the Veteran that the benefits claimed by him had been partially allowed without consideration by the Board and unless the Veteran told the RO within 30 days that he was satisfied with the benefits granted, the RO would forward his records to the Board.  

In an August 1969, the Veteran indicated that he wished to reopen his case concerning his loss of hearing.

During an August 1969 VA audiological examination, puretone thresholds (air conduction), in decibels, were as follows: 




HERTZ



AVG
500
1000
2000
4000
RIGHT
27
15
15
50
70
LEFT
22
15
15
35
70

Speech reception thresholds were reported to be -2 (right ear) and -4 (left ear); Speech discrimination was 78 percent (right ear) and 82 percent (left ear).  The Chief of Audiology and Speech pathology clinic indicated that the audiometric data of August 1969 was transposed to ISO standards which showed no appreciable shift of hearing since the last examination.

In a September 1969 rating decision, the RO denied a compensable rating for the Veteran's hearing loss.  

In November 1983, the Veteran submitted a statement indicating that his hearing disability was getting worse.  He requested an examination for re-rating purposes.  

On December 1983 VA audiological examination, puretone thresholds (air conduction), in decibels, were as follows:
                                                      




HERTZ



AVG
500
1000
2000
4000
RIGHT
28
10
20
55
80
LEFT
13
5
10
25
70

Although speech audiometry was apparently tested, Part II (speech reception examination) of the Summary Report of Examination for Loss of Organic Hearing Acuity was not completed, and the examiner circled the notation that only those results that were noted (pure tone thresholds in this case) provided the best estimate of the Veteran's organic hearing.   

In a January 1984 rating decision, the RO denied a compensable rating for hearing loss.  Thereafter in February 1985, the Veteran filed another statement requesting an increase in his service-connected hearing loss.  

On March 1985 VA audiological examination, puretone thresholds (air conduction), in decibels, were as follows:




HERTZ



AVG
500
1000
2000
4000
RIGHT
27
15
15
50
80
LEFT
15
10
10
25
75

Although speech audiometry was apparently tested, Part II (speech reception examination) of the Summary Report of Examination for Loss of Organic Hearing Acuity was not completed, and again, the examiner circled the notation that only those results that were noted (pure tone thresholds in this case) provided the best estimate of the Veteran's organic hearing.   

In an August 1985 rating decision, the RO determined that a compensable rating was not warranted.  

According to a July 1992 private audiogram, puretone thresholds (air conduction), in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
-
30
65
-
95
LEFT
-
20
35
-
75

Speech recognition score was 88 percent in the right ear, and 92 percent in the left ear.  

In a statement received in January 1994, the Veteran requested that VA assist him in developing his service connection claim for hearing loss, in pertinent part.  

During a March 1994 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
29
5
35
35
40
LEFT
30
0
25
35
60

Speech recognition score was 80 percent in the right ear, and 96 percent in the left ear.  

In a June 1994 rating decision, the RO determined that a compensable rating for bilateral hearing loss was not warranted.  

VA audiogram reports dated in May and July 1997 contain uninterpreted graphic representations of audiometric data.  

On November 1997 VA audiological examination puretone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
68
25
65
85
100
LEFT
46
10
40
55
80

Speech recognition score was 60 percent, bilaterally.

Thereafter, in a January 1998 rating decision, the RO increased the rating for bilateral hearing loss from zero to 30 percent, effective August 29, 1997, the date of the Veteran's claim for increase.

During a July 2005 VA audiological examination, puretone thresholds (air conduction), in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
75
35
70
95
100
LEFT
56
20
55
65
85

Speech recognition score was 80 percent in the right ear, and 86 percent in the left ear.  

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability ratings.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Initially, the Board notes that the rating criteria for evaluating hearing loss have undergone a number of revisions during the pendency of the Veteran's claim.  Below, the substantive changes to the rating criteria for each revision are discussed in further detail.  There is no indication that any of the revised criteria are intended to have retroactive effect, and accordingly, the claim should be evaluated only under the former criteria for any time period prior to the effective date of the new rating criteria, and under the revised criteria for the time period commencing on the effective date of the new provisions.  See VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).   

Historically, the Board notes that the rating criteria effective in February 27, 1952, were set forth under the 1945 VA Schedule for Rating Disabilities, as well as the provisions of Extension 8 to the 1945 rating schedule.  The 1945 criteria had originally provided that hearing loss was to be evaluated in terms of the number of feet at which ordinary conversational voice was heard.  Under the February 1952 revision, a new system was implemented whereby either the results of controlled speech reception testing, or pure tone audiometry, were to be used in evaluating hearing loss.  Such examinations were intended to replace the former conversational voice test wherever practicable.  Controlled speech reception examinations involved, for each ear separately, measurements of the threshold of intensity in terms of speech reception decibel loss, and the percentage of word discrimination.  Puretone audiometry compared the average decibel loss in each ear at three frequencies: 500, 1000, and 2000 Hertz (Hz).  The rating schedule then established six levels of auditory acuity, from Level A for lesser degrees of hearing impairment through Level F for greater degrees of hearing impairment.  After determining the designated level of auditory acuity in each ear (based on either controlled speech reception test results, or pure tone audiometry), those levels were combined to give an overall level of hearing impairment. 

The applicable rating criteria in effect when the Veteran was granted service connection for hearing loss (in May 1967) were set forth in the 1945 edition of the Schedule for Rating Disabilities and Extension 8-B, Schedule for Rating Disabilities, 1945 Edition:  Rating of Disability from Hearing Impairments (March 1956) (Extension 8-B).  This amendment retained the use of controlled speech reception tests and pure tone audiometry as the methods for measurement of auditory acuity, and clarified that the results of conversational voice testing would not be utilized for rating purposes except in unusual cases where no other data was available.  A chart for purposes of determining the result of controlled speech reception testing, based upon the combination of speech reception decibel loss and word discrimination scores (denoted at Table I), was added to the rating criteria.  The existing chart for determining the overall level of hearing impairment based on controlled speech reception testing and/or pure tone audiometry (denoted as Table II), was updated to reflect revised levels of impairment corresponding to each available percentage rating.  These revisions were later codified at 38 C.F.R. §§ 4.87, 4.87a.    

Parenthetically, the Board notes that 1945 VA rating schedule was also amended by Extension 8-A, dated October 27, 1952 (consideration of bone-conduction retention in some circumstances for audiometric testing), and extension 8-C, dated June 22, 1956, (renumbering of diagnostic codes pertaining to hearing loss), although these particular amendments do not substantively affect the consideration of the present claim). 

As of September 9, 1975, the levels of puretone audiometry average decibel loss and peak decibel loss used to determine the severity of hearing loss for each ear were changed.  As noted, prior to September 9, 1975, if the results of puretone audiometry are used, the equivalent literal designations for each ear, separately, will be ascertained from Table II, and the percentage evaluation determined in the same manner as for speech reception impairment.  For example, if the average puretone decibel loss for the frequencies 500, 1000, and 2000 is not more than 45 decibels, and there is no loss more than 60 decibels for any of those three frequencies, the equivalent literal designation is "C"; if in the other ear, the average is not more than 67 decibels, and there is no loss more than 80 decibels, the equivalent literal designation is "D."  The percentage evaluation is therefore found in the horizontal row opposite "C," and in the vertical column under "D," and is 20 percent.  Note that if in the first instance any of the three frequencies has a loss of more than 60 decibels, or in the second instance, more than 80 decibels, the literal designation will be higher, i.e., further from "A" in the alphabetical series.  38 C.F.R. § 4.85(c) (1975).

As of September 9, 1975, if the results of puretone audiometry are used, the equivalent literal designations for each ear, separately, will be ascertained from Table VII, and the percentage evaluation determined in the same manner as for speech reception impairment.  For example, if the average puretone decibel loss for the frequencies 500, 1000, and 2000 is not more than 57 decibels, and there is no loss more than 70 decibels for any of those three frequencies, the equivalent literal designation is "C"; if in the other ear, the average is not more than 79 decibels, and there is no loss more than 90 decibels, the equivalent literal designation is "D."  The percentage evaluation is therefore found in the horizontal row opposite "C," and in the vertical column under "D," and is 20 percent.  Note that if in the first instance any of the three frequencies has a loss of more than 70 decibels, or in the second instance, more than 90 decibels, the literal designation will be higher, i.e., further from "A" in the alphabetical series.  38 C.F.R. § 4.85(c) (1976).

The percentage evaluation will be found from Table VII by intersecting the horizontal row appropriate for the literal designation for the ear having the better hearing and the vertical column appropriate to the literal designation for the ear having the poorer hearing.  For example, if the better ear has a literal designation of "B" and the poorer ear has a literal designation of "C," the percentage evaluation is in the second horizontal row from the bottom and in the third vertical column from the right and is 10 percent.  38 C.F.R. § 4.85(b) (1975, 1986).

Effective December 18, 1987, evaluations of defective hearing ranging from noncompensable to 100 percent based on organic impairment of hearing acuity were to be measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule established eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (1987). 

This rating criteria were again revised, effective June 10, 1999; however, the substantive provisions under the more recent criteria have not significantly changed.  See 38 C.F.R. § 4.87 (1998), and 38 C.F.R. § 4.85 (2011).  The Board notes that, under the post-June 10, 1999 criteria, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.  Additionally, where the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Id.  


III.  Analysis

Service connection for the Veteran's bilateral hearing loss was granted, effective from May 8, 1967.  As indicated, the rating criteria in effect at that time were set forth under the 1945 Schedule for Rating Disabilities, Extension 8-B, effective from March 23, 1956.   

The Board has applied the rating criteria to the applicable evidence.  
On review, the Board finds that the Veteran's audiometric findings of August 1967 and February 1968 were equivalent to a designation of level "A" for both ears when using puretone audiometric results and the controlled speech reception test, under the rating criteria effective March 23, 1956.  38 C.F.R. §§ 4.85, 4.87, Tables I and II, 4.87a, Diagnostic Code 6297 (1968).  These audiometric corresponded with a noncompensable rating under the applicable rating criteria.     

The Board notes further that, in a September 1969 letter, the Chief of Audiology and Speech Pathology Clinic stated that the Veteran's August 1969 audiometric results (when converted to "ISO") did not show an appreciable shift in hearing since his February 1968 examination.   

Additionally, the Board notes that audiometric findings of December 1983 and March 1985 were equivalent to a designation of a Level "B in the right ear and a Level "A" in the left ear when utilizing puretone threshold result which the examiner indicated provided the best estimate of the Veteran's organic hearing, under the criteria effective from June 1975.  38 C.F.R. §§ 4.85, 4.87, Tables I and II, 4.87a, Diagnostic Code 6296 (1983, 1984).  

A private audiogram was conducted in July 1992 and would need to be considered under the rating criteria that became in effect on December 18, 1987; however, although speech discrimination findings were reported (88 percent in the right ear and 92 percent in the left ear), there is no indication that the speech test was the appropriate test for VA rating purposes.

Applying the applicable criteria that became effective on December 18, 1987, to the Veteran's March 1994 VA audiogram results, his hearing acuity corresponded with Level III in the right ear, and Level I in the left ear.  Application of these findings to Table VII results in a 0 (noncompensable) percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board notes further that a May 1997 VA audiogram was conducted; however the results are in graphical form and have not been interpreted.  

Another VA audiogram was conducted in November 1997.  Audiometric findings from that audiogram corresponded to Level VII hearing acuity in the right ear, and Level V in the left ear, under the applicable criteria, effective from December 18, 1987, and since June 10, 1999.  Application of these findings to Table VII resulted in a 30 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Accordingly, November 1997 is the earliest that it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  The effective date will be the date of receipt of claim (July 1967) or date entitlement arose (November 1997), whichever is later.  38 C.F.R. § 3.400(o)(1) (2011).  Although the later of the two dates is November 1997, the Board will not disturb the earlier assigned effective date of August 29, 1997 (the date the RO identified as the date of the claim), for the award of the 30 percent evaluation.  

The Board further notes that the Veteran underwent an additional VA audiological examination in July 2005.  However, application of the findings (Level V hearing acuity in the right ear, and Level II in the left ear), to Table VII resulted in only a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In sum, under the applicable rating criteria, the Veteran's hearing loss was correctly assigned a noncompensable rating prior to August 29, 1997, and a 30 percent rating thereafter.  The Board has considered the Veteran's statements as to the severity of his hearing difficulty.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The preponderance of the evidence is against an initial compensable rating for bilateral hearing loss prior to August 29, 1997, and a rating in excess of 30 percent thereafter.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss.  As indicated, hearing loss is evaluated by a mechanical application of the rating criteria.  The Veteran's symptoms of decreased hearing have been contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 






						(CONTINUED ON NEXT PAGE)

ORDER

Prior to August 29, 1997, entitlement to an initial increased (compensable) rating for bilateral hearing loss is denied.

Since August 29, 1997, entitlement to a rating in excess of 30 percent for bilateral hearing loss is denied.


REMAND

The Veteran also seeks service connection for erectile dysfunction, which he maintains is secondary to his service-connected PTSD.  Having reviewed the record, the Board finds that further development is necessary prior to analyzing this claim on the merits.  

The Veteran underwent a VA examination in September 2007 to determine the etiology of his erectile dysfunction.  The examiner opined that it is less likely than not that the erectile dysfunction is secondary to his PTSD.  However, the Board observes that the examiner did not have access to the Veteran's entire claims folder; therefore the September 2007 VA opinion is considered inadequate.  Additionally, the Veteran's current contention - that the medication prescribed for his PTSD caused his erectile dysfunction (see August 2011 hearing transcript) - has not yet been addressed by a VA examiner.   The Board therefore finds that an addendum medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent outstanding evidence, forward the claims file to the examiner who conducted the Veteran's September 2007 VA examination for an addendum medical opinion.  If the September 2007 examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

After a complete review of the Veteran's claims file, the examiner is asked to clarify:

a).  whether it is at least as likely as not (i.e., at least a 50 percent degree of probability) that the Veteran's erectile dysfunction was caused by, OR alternatively, 

b).  aggravated by the Veteran's service-connected PTSD, or the use of medication prescribed (sertraline) for his PTSD.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

If the examiner cannot answer the above question without resorting to mere speculation, the examiner should state why this is so.

Any opinion should be reconciled with all evidence of record, to include December 2004 VA psychiatry notes showing an increase in sertraline, the September 2007 VA examination report, and the Veteran's lay statements.  A complete rationale for any opinions offered must be provided.  

2.  Then readjudicate the issue of entitlement to service connection for erectile dysfunction.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The case should therefore be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


